Case 6:18-cv-01867-GAP-DCI Document 44 Filed 08/02/19 Page 1 of 3 PageID 478



                                      UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF FLORIDA
                                           ORLANDO DIVISION

TGO REALTY, INC., a Florida
for profit real estate corporation,

        Plaintiff,                                 CASE NO.: 6:18-cv-1867-Orl-31 DCI
v.

DAVID GLOVER, an individual, and
FLAG AGENCY, INC., d/b/a Century 21
Flag Agency, Inc., a Florida for profit
real estate corporation, and PATRICK F. CONNER,
an individual,

       Defendants.
__________________________________________/

       MOTION FOR ENTRY OF STIPULATED FINAL JUDGMENT AND PERMANENT
                                INJUNCTION

        Plaintiff, TGO REALTY, INC., by and through the undersigned counsel, and pursuant to LR

3.08(b), hereby respectfully requests that the Court enter the attached proposed stipulated Final Judgment

and Permanent Injunction, and states:

        1)           On August 1, 2019, a settlement agreement was reached by and between the parties from

a mediation conference held on May 9, 2019. The parties have documented their settlement in writing by

that certain Mediated Settlement Agreement, attached hereto as Exhibit “A.”

        2)           The parties have stipulated to the entry of a proposed Final Judgment, adopting the

provisions of the Mediated Settlement Agreement, attached hereto as “Exhibit “B.”

        3)       Pursuant to M.D. FLA. L.R. 3.01(g), the undersigned counsel hereby certifies that the

moving counsel has conferred with opposing counsel; and counsel agree on the resolution of the instant

Motion. Defendants’ counsel has no objection to the relief requested herein.

      WHEREFORE, Plaintiff, TGO REALTY, INC. respectfully requests that this Court enter the

attached Final Judgment and Permanent Injunction, and grant such further relief deemed just.

Dated: August 2, 2019
Case 6:18-cv-01867-GAP-DCI Document 44 Filed 08/02/19 Page 2 of 3 PageID 479



                                     Respectfully submitted,

                                    /s/ Liam Kelly
                             x____________________________
                                    Liam P. Kelly
                                    Florida Bar No. 0848867
                                    LIAM P. KELLY, P.A.
                                    9719 South Dixie Highway, Suite 12
                                    Village of Pinecrest, FL 33156
                                    (786) 515-2786
                                    lkelly@liamkellylaw.com
                                    Attorney for Plaintiff, TGO Realty, Inc.


                                    /s/ Ethan Babb
                             x____________________________
                                    Ethan B. Babb, Esq.
                                    Florida Bar No. 127488
                                    Arcadier, Biggie and Wood, PLLC
                                    2815 W. New Haven, Suite 304
                                    Melbourne, Florida, 32904
                                    Attorney for Defendant, David Glover


                                    /s/ Nicolette Vilmos
                             x____________________________
                                    Nicolette C. Vilmos, Esq.
                                    Florida Bar No. 469051
                                    Nicolette C. Vilmos, P.L.
                                    Nelson Mullins Broad and Cassel
                                    Bank of America Center
                                    390 North Orange Ave, Suite 1400
                                    Orlando, FL 32801
                                    Attorney for Defendants, Flag Agency, Inc. and
                                    Patrick F. Conner


                                    /s/ James Myers
                             x____________________________
                                    James R. Myers, Esq.
                                    Florida Bar No. 896489
                                    The Chartwell Law Offices, LLP
                                    12486 Brantley Commons Court
                                    Fort Myers, FL 33907
                                    Attorney for Defendants, Flag Agency, Inc. and
                                    Patrick F. Conner
Case 6:18-cv-01867-GAP-DCI Document 44 Filed 08/02/19 Page 3 of 3 PageID 480



                                  CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true copy of the foregoing was served via CM/ECF this August 2, 2019,
upon:

Defendants, FLAG AGENCY, INC., and PATRICK FLOYD CONNER, by and through their attorneys:
James R. Myers, Esq. and Jessica A. Teitelbaum, Esq., The Chartwell Law Offices, LLP, 12486 Brantley
Commons Court, Fort Myers, FL 33907, jmyers@chartwelllaw.com, jteitelbaum@chartwelllaw.com,
wpruneda@chartwelllaw.com; and

Nicolette C. Vilmos, Esq. Nicolette C. Vilmos, P.L., Nelson Mullins Broad and Cassel, Bank of America
Center, 390 North Orange Ave, Suite 1400, Orlando, FL 32801, nicolette.vilmos@nelsonmullins.com;
christine.howard@nelsonmullins.com; nancy.haarmann@nelsonmullins.com; and upon

Defendant, DAVID GLOVER, by and through his attorneys, Maurice Arcadier, Esq., Stephen Biggie,
Esq., Joseph C. Wood, Esq., Ethan B. Babb, Esq., Arcadier, Biggie and Wood, PLLC, 2815 W. New
Haven, Suite 304, Melbourne, Florida, 32904, office@wamalaw.com,; babb@wamalaw.com;
arcadierlaw@hotmail.com; biggie@wamalaw.com; biggielegaldocsbackup@gmail.com;
wood@wamalaw.com.

                                                                       /s/ Liam Kelly
                                                                  x___________________
